            Case 7:20-cr-00184-VB Document 36 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 20 CR 184 (VB)
ANDRE BROWN,                                                 :
                           Defendant.                        :
-------------------------------------------------------------x

       Sentencing in this case is scheduled for January 15, 2020, at 1:30 p.m. The Court
expects to conduct the sentencing by telephone conference, provided the appropriate CARES Act
findings are made and defendant consents after consultation with counsel. (The Court has
already received a waiver and consent form from defense counsel.)

        By no later than January 11, 2020, defense counsel shall submit a letter containing
proposed findings pursuant to Section 15002(b)(2)(A) of the CARES Act, which requires that the
Court find “for specific reasons that the . . . sentencing . . . cannot be further delayed without serious
harm to the interests of justice.”

    Assuming the Court is able to make the necessary CARES Act findings, it is hereby
ORDERED:

       1.     The sentencing will be conducted by telephone conference call. At the time of the
scheduled sentencing hearing, all counsel and defendant shall attend by calling the following
number and entering the access code when requested:

        Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

        Access Code: 1703567

Dated: January 6, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                         1
